Exhibit 10.25

 

INDEMNIFICATION AGREEMENT
(hereinafter the “Agreement”)

 

This INDEMNIFICATION AGREEMENT is effective as of the 29th day of December, 2004
(the “Effective Date”), and made by and between National Union Fire Insurance
Company of Pittsburgh, PA, on behalf of itself and its affiliates ( “NUFICPA”),
and Labor Ready, Inc., on behalf of itself and its subsidiaries and affiliates (
“LRI”), in accordance with the terms, conditions and definitions set forth
below.  (NUFICPA and LRI each may hereinafter be referred to individually as a
“Party” and, collectively, “the Parties.”)

 


RECITALS


 

WHEREAS, Lumbermens Mutual Casualty Company, collectively with its insurance
affiliates (“Lumbermens”), issued various workers’ compensation and employers
liability insurance policies affording coverage to Labor Ready, such policies
are listed in Schedule A attached hereto (collectively, the “Policies,”
including all declarations, amendments,  and endorsements thereto, if any); and

 

WHEREAS, contemporaneous with the execution of this Agreement, NUFICPA is
entering into that certain Assumption and Novation Agreement with LRI and
Lumbermens dated as of the Effective Date (the “Novation Agreement”), under
which NUFICPA will assume Lumbermens’ obligations, and be substituted for
Lumbermens, under all of the Policies as defined both here and in the Novation
Agreement (collectively, the “Policies”); and

 

WHEREAS, NUFICPA has agreed to enter into that certain Claims Administration
Agreement, dated as of the Effective Date, with ESIS, Inc. (“TPA”) (the “TPA
Agreement,” and together with the Assumption Agreement and this Agreement,
collectively the “Transaction Documents”); and

 

WHEREAS, as a condition to NUFICPA’s willingness to enter into the Transaction
Agreements, NUFICPA requires that LRI indemnify and hold harmless NUFICPA for
all Policy Liabilities and Losses (as those terms are defined in the Novation
Agreement and referred to herein as “Indemnification Obligations”) and NUFICPA
requires that LRI provide collateral to secure its Indemnification Obligations
under this Agreement;

 

NOW, THEREFORE, in consideration of and in reliance upon the definitions,
premises, recitals, Schedules and Exhibits (all of which are incorporated in
full into this Agreement) and the mutual promises, covenants, premises, recitals
and agreements herein, subject to the terms and conditions stated herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Parties
hereto hereby agree as follows:

 

1)              Commencing on the Effective Date, LRI agrees to indemnify and
hold harmless NUFICPA from and against all Loss (as defined in the Novation
Agreement) and all Policy Liabilities (as defined in the Novation Agreement);
provided, however, that Policy Liabilities shall mean and include all claims,
risks, losses, obligations, liabilities, damages, deficiencies, third party
administrator fees, costs or expenses (including, without limit, allocated loss
adjustment expenses (including Defense and Cost Containment and Adjusting and
Other, as those terms are defined in Statement of Statutory Accounting
Principles No. 55, of National Association of Insurance Commissioners,
Accounting Practices and Procedures (2004)), interest on amounts actually paid,
prejudgment interest, post-judgment interest, declaratory judgment expenses,
penalties, and reasonable attorneys’ fees and disbursements), provided further,
however, that Policy Liabilities shall not mean or include (i) Unallocated Loss
Adjustment Expenses (as defined in the Novation Agreement), or (ii) any claim
arising out of, resulting from or relating to any acts or omissions by NUFICPA
on or after the Effective Date, including, without limitation, any claim arising
out of any express or implied covenant of good faith or fair dealing, any
antitrust or unfair competition law, fraud, malice or oppression, the Racketeer
Influenced and Corrupt Organizations Act, or state unfair defense, settlement,
claims handling or trade practices act or other similar state or federal law . 
The expiration of the LRI Policies shall not relieve LRI of its indemnification
responsibility

 

--------------------------------------------------------------------------------


 

to NUFICPA.  LRI shall indemnify NUFICPA for all Loss and Policy Liabilities (as
both are defined in the Novation Agreement) NUFICPA pays to Lumbermens on or
after the Effective Date, regardless whether LRI paid such Loss or Policy
Liabilities to Lumbermens before the Effective Date

 

2)              Promptly upon receipt of notice of the commencement of any
action by a third party directly against NUFICPA in respect of which
indemnification may be sought hereunder for acts or omissions of Lumbermens
committed or omitted on or before the Effective Date, NUFICPA shall notify LRI
in writing of the commencement thereof, and upon receipt of notice of the
commencement of any such action, LRI shall assume control of the defense,
compromise or settlement at its own expense.  Promptly upon receipt of notice of
the commencement of any action by a third party directly against NUFICPA in
respect of which indemnification may be sought hereunder for acts or omissions
of NUFICPA committed or omitted on or after the Effective Date, NUFICPA shall
notify LRI in writing of the commencement thereof, and upon receipt of notice of
the commencement of any such action, NUFICPA shall assume control of the
defense, compromise or settlement thereof at its own expense.  LRI shall be
entitled to participate in the defense of any such action and to be represented
by counsel of its own selection at its own expense.

 

3)              If any claim is made by any state regulatory authority that the
amounts which LRI has paid NUFICPA as a deductible reimbursement hereunder is
premium, and thus subject to premium taxes and/or assessments, NUFICPA will
notify LRI of the existence of such claim.  NUFICPA will give LRI the
opportunity of joining with NUFICPA in any proceeding to contest such claim at
LRI’s own expense, or to contest such claim independently at LRI’s own expense. 
LRI shall pay NUFICPA premium taxes and assessments that NUFICPA pays on LRI’s
behalf.

 

4)              LRI shall deliver collateral acceptable to NUFICPA to secure
NUFICPA for the Indemnification Obligations.  The collateral shall be provided
timely, in the form(s) and in the amount(s) requested by NUFICPA.  The initial
amount of such collateral shall be Forty-Eight Million Four Hundred Seventy-Five
Thousand Dollars ($48,475,000).

 

5)              Any Letter of Credit provided by LRI to NUFICPA to secure its
Indemnification Obligations shall be clean, unconditional, irrevocable and
evergreen.  It must be from a bank that NUFICPA and the Securities Valuation
Office of the National Association of Insurance Commissioners have approved, and
it must be in a form acceptable to NUFICPA.  If any such letter of credit is
canceled, and if NUFICPA in its sole discretion, agrees to accept a substitute
letter of credit, no later than 30 days before that letter of credit expires,
LRI must deliver to NUFICPA a substitute letter of credit that complies with the
requirements set forth above.  LRI’s duty to deliver such a letter of credit
will continue until LRI has satisfied all Indemnification Obligations.  If LRI
fails to provide NUFICPA with a qualifying substitute letter of credit as
indicated above or other acceptable form of collateral, NUFICPA may draw upon
the existing letter of credit in full.

 

6)              NUFICPA will review the collateral requirement no less
frequently than annually.  In addition, NUFICPA may review the collateral
requirement at any time that NUFICPA may deem reasonably necessary, including at
any time after an event such as, but not limited to, the following:

 

•                  the occurrence of any direct or indirect transaction for the
merger or consolidation, or the conveyance, sale, transfer, dividend, spin-off,
lease, or sale and lease back, of all or any material portion of LRI’s property,
assets, business or equity to any other entity; or

 

•                  any material adverse change in the financial condition of
LRI, its subsidiaries or affiliates, taken separately or in combination, or any
other entity on which NUFICPA relies for security or guarantee in connection
with this Agreement.

 

2

--------------------------------------------------------------------------------


 

7)              If as a result of any collateral review it is determined that
NUFICPA requires additional collateral, LRI shall provide NUFICPA such
additional collateral within 30 days of NUFICPA’s written request, which shall
be accompanied by a worksheet evidencing NUFICPA’s calculation of the amount
thereof.  If a return or release of collateral to LRI is indicated, NUFICPA
shall return or release the indicated amount to LRI within 30 days of LRI’s
written request.

 

8)              In the event that a regulator orders transfer of the claims
files to a Third Party Administrator other than ESIS, Inc., or LRI requests and
NUFICPA approves, a transfer of the claims files to a Third Party Administrator
other than ESIS, Inc., LRI shall bear all costs and expenses relating to the
transfer of the files and providing for continuity in handling and compliance
with NUFICPA’s Claims Handling Guidelines and the uninterrupted flow of all
claims information.  In the event that NUFICPA changes the Third Party
Administrator from ESIS, Inc. to another Third Party Administrator, NUFICPA
shall bear all such costs and expenses.

 

9)              All payments due to NUFICPA under this Agreement are due by the
due date stated in the invoice, notice or bill or in the absence of a specified
date, within 20 days of receipt of NUFICPA’s invoice, notice or bill.  If
payment is not made when due, interest will accrue on the unpaid balance daily
after the due date at the Prime Rate then in effect at Citibank, N.A., NY, NY,
plus 150 basis points.

 

10)        Failure by LRI to perform within 5 days after its due date any
obligation LRI has under this Agreement will be deemed a default allowing
NUFICPA to avail itself of any and all available options including, and not
limited to, drawing upon collateral securing LRI’s Indemnification Obligations.

 

11)        This Agreement shall inure to the benefit of, and be binding upon,
the successors and assigns of each of the Parties hereto.

 

12)        This Agreement  contains the full and complete understanding and
agreement between the Parties hereto with respect to the subject matter hereof,
and the Parties acknowledge that neither is entering into this Agreement in
reliance upon any term, condition, representation or warranty not stated herein
and that this Agreement replaces any and all prior agreements, whether oral or
written, pertaining to the subject matter hereof.

 

13)        Neither this Agreement nor any provision hereof may be waived,
modified, amended or changed except by a writing signed by both Parties hereto.

 

14)        No failure or delay by a party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

15)        This Agreement shall be governed by the laws of the State of New York
and the Parties hereto do irrevocably submit to the nonexclusive jurisdiction of
the Courts in the State of New York and to the extent permitted by law, the
Parties expressly waive all rights to challenge or otherwise limit such
jurisdiction.

 

16)        This Agreement shall not be deemed to give any right or remedy to any
third party whatsoever unless otherwise specifically granted hereunder.

 

17)        This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall constitute an original, but such
counterparts together shall constitute one and the same agreement.  The exchange
of copies of this Agreement and of signature pages by facsimile or electronic
mail transmission shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes.  Signatures of the parties transmitted by facsimile or
electronic mail transmission shall be deemed their original signatures for all
purposes.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH PA, on behalf of itself and
its affiliates:

 

 

By:

/s/ Jo Ann Koster

 

 

Name:

Jo Ann Koster

 

 

Title:

Attorney-in-Fact

 

 

Date:

1-12-05

 

 

LABOR READY, INC., on behalf of itself, its subsidiaries and affiliates

 

 

By:

/s/ Derrek Gafford

 

 

Name:

Derrek Gafford

 

 

Title:

VP of Finance & Accounting

 

 

Date:

12/29/04

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Policy

 

Type

 

Effective Date

 

Issuing Company

 

 

 

 

 

 

 

 

 

5BA130167

 

WC AOS

 

01/01/01

 

Lumbermens Mutual Casualty Company

 

5BA130168

 

WC WI

 

01/01/01

 

Lumbermens Mutual Casualty Company

 

5BA130172

 

WC AZ

 

01/01/01

 

Lumbermens Mutual Casualty Company

 

5SC041161

 

WC XS

 

01/01/01

 

Lumbermens Mutual Casualty Company

 

 

 

 

 

 

 

 

 

5BH090111

 

WC AOS

 

01/01/02

 

American Manufacturers Insurance Company

 

5BH090114

 

WC WI

 

01/01/02

 

American Manufacturers Insurance Company

 

5BH090113

 

WC AZ

 

01/01/02

 

American Manufacturers Insurance Company

 

5SH142102

 

WC XS

 

01/01/02

 

American Manufacturers Insurance Company

 

 

 

 

 

 

 

 

 

5BH090111-01

 

WC AOS

 

01/01/03

 

American Manufacturers Insurance Company

 

5BH090114-01

 

WC WI

 

01/01/03

 

American Manufacturers Insurance Company

 

5BH090113-01

 

WC AZ

 

01/01/03

 

American Manufacturers Insurance Company

 

5BH091149

 

WC CA

 

01/01/03

 

American Manufacturers Insurance Company

 

5SH142102-01

 

WC XS

 

01/01/03

 

American Manufacturers Insurance Company

 

 

Schedule A-1

--------------------------------------------------------------------------------